BARHAM, J.,
is of the opinion the writ should be granted. The law presumes that a thing belongs with its owner. C.C. 2893 states a condition of loan for use is that the borrower is “to return it after he shall have done using it”. C.C. 2899 provides if the borrower “xxx employs the thing to another use or for a longer time than agreed on xxx” he is liable for loss even “by chance”. Under the facts found below —the permission to keep beyond period of use would be a purely potestative condition. A good administrator would return a thing after use to its “home”. That the borrower-administrator here failed to follow the presumption of law that a thing belongs with its owner and chose to keep uselessly a thing borrowed for a special use is a determination which makes him a poor administrator. A full review of the code provision makes evident the intent of the redactor. I am of opinion the arbitrary decision of the borrower to store the borrowed thing on his premises rather than to return it “home” should make him liable for loss “by chance”.